AFFIRM; and Opinion Filed June 27, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01316-CR

                            ALEXANDER CARMOND, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F-1511050-Y

                             MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                    Opinion by Justice Brown


       A jury convicted appellant Alexander Carmond of aggravated sexual assault of a child, and

the trial court sentenced him to forty years’ confinement. In a single issue, appellant contends the

evidence is insufficient to support his conviction and urges us to reform the trial court’s judgment

to reflect a conviction for the lesser-included offense of indecency with a child and remand for a

new punishment hearing. We disagree and affirm the trial court’s judgment.

                                          BACKGROUND

       On January 21, 2015, eight-year-old L.V. participated in a “We Help Ourselves” program

at school. The program, which included a video on “Stranger Danger” and “Good Touch and Bad

Touch,” covered physical, sexual, and emotional abuse and encouraged students to talk to their

parents. When she arrived home from school, L.V. communicated to her mother J.C. that
appellant, J.C.’s husband and L.V.’s step-father, had abused her. Specifically, he exposed himself,

touched her vagina, and masturbated in front of her. J.C. took L.V. to the Balch Springs Police

Department the next day and, at the direction of a police detective, arranged for L.V. to undergo a

forensic interview at the Dallas Children’s Advocacy Center and a medical exam at Children’s

Hospital.

       The State subsequently indicted appellant with “intentionally and knowingly caus[ing] the

penetration of the female sexual organ of [L.V.], a child, who was not then the spouse of

[appellant], by an object, to-wit: the finger of [appellant], and at the time of the offense, the child

was younger than fourteen years of age.” Following a trial, the jury convicted appellant of the

offense, and the trial court sentenced him to forty years’ confinement.

                                          APPLICABLE LAW

       We review a challenge to the sufficiency of the evidence under the standard set out in

Jackson v. Virginia, 443 U.S. 307, 318 (1979). Acosta v. State, 429 S.W.3d 621, 624-25 (Tex.

Crim. App. 2014). We examine all the evidence in the light most favorable to the verdict and

determine whether any rational factfinder could have found the essential elements of the offense

beyond a reasonable doubt. Jackson, 443 U.S. at 319; Clayton v. State, 235 S.W.3d 772, 778 (Tex.

Crim. App. 2011). The factfinder must weigh the evidence, resolve conflicts in the testimony, and

draw reasonable inferences from basic to ultimate facts. Clayton, 235 S.W.3d at 778. “[W]e

determine whether the necessary inferences are reasonable based upon the combined and

cumulative force of all the evidence viewed in the light most favorable to the verdict.” Id. If the

record supports conflicting inferences, we defer to the factfinder’s determination, presuming it

resolved the conflicts in favor of the verdict. Id.

       A person commits the offense of aggravated sexual assault of a child if that person

intentionally or knowingly “causes the penetration of the . . . sexual organ of a child by any means.”

                                                 –2–
TEX. PEN. CODE ANN. § 22.021(a)(1)(B)(i) (West 2011). The statute does not require vaginal

penetration. Vernon v. State, 841 S.W.2d 407, 409 (Tex. Crim. App. 1992). Instead, penetration

occurs so long as contact with the female sexual organ “could reasonably be regarded by ordinary

English speakers as more intrusive than contact with outer vaginal lips.” Id. at 409-10; see also

Steadman v. State, 280 S.W.3d 242, 247-48 (Tex. Crim. App. 2009); Karnes v. State, 873 S.W.2d

92, 96 (Tex. App.—Dallas 1994, no pet.) (“[t]ouching beneath the fold of the external genitalia

amounts to penetration” within the meaning of section 22.021); Aylor v. State, 727 S.W. 2d 727,

729-30 (Tex. App.—Austin 1987, pet. ref’d).

       Circumstantial evidence, which is as probative as direct evidence in establishing guilt, may

prove penetration. See Acosta, 429 S.W.3d at 624-25; Villalon v. State, 791 S.W.3d 130, 133 (Tex.

Crim. App. 1990). A child victim’s testimony, standing alone and without corroboration, is

sufficient to support a conviction of aggravated sexual assault of a child. See TEX. CODE CRIM.

PROC. ANN. art. 38.07(a), (b)(1) (West Supp. 2017); Tear v. State, 74 S.W.3d 555, 560 (Tex.

App.—Dallas 2002, pet. ref’d).         A child’s outcry testimony, without corroboration or

substantiation, also may be legally sufficient evidence to support a conviction. See Eubanks v.

State, 326 S.W.3d 231, 241 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d).

                                             ANALYSIS

       In a single issue, appellant complains the State failed to prove beyond a reasonable doubt

that he committed the offense of aggravated sexual assault of a child. Specifically, appellant

contends the only evidence of penetration was L.V.’s testimony, which was undermined by

“speculative and unreasonable evidence.” To address appellant’s issue, we must determine

whether the evidence presented to the jury, viewed in the light most favorable to the guilty verdict,

was sufficient for a rational jury to find appellant touched L.V.'s sexual organ with his finger.




                                                –3–
       Testifying at trial, appellant admitted to exposing himself to L.V. five times. The last

incident occurred in December 2014, when L.V. was seven years old. L.V. sat on her bed, and

appellant took her clothes off, exposed himself, touched her inappropriately around her vaginal

area, masturbated, ejaculated into his hand, and walked out of the room. According to appellant,

this was the only time he “rub[bed] all around her vagina,” but, when asked how he touched her,

he testified, “[u]sually, I would put my hand right next to her vagina or on the outside, I would use

my pinky and my thumb to just spread it a little bit, as I began to masturbate.”

       L.V., nine-years-old at the time of trial, also testified about the December 2014 incident.

She said appellant entered her bedroom and pulled her pants down. She ran to her bed, pulled up

her pants and covered herself with a blanket. Appellant pulled the blanket off, pulled her pants

and underwear down, and touched her private with his hand. He rubbed her private on the outside,

but “it would not always stay on the outside.” The prosecutor handed L.V. a Kleenex box and,

telling L.V. the box was the outside of her vagina or private, asked L.V. to demonstrate what she

meant by appellant touching on the outside and on the inside of her private. L.V. demonstrated,

testifying that appellant had spread her vagina apart “from the inside.” The record reflects that

L.V. placed her fingers inside the Kleenex box’s opening.

       Forensic interviewer Kim Skidmore testified to L.V.’s outcry of abuse during a forensic

interview at the Dallas Children’s Advocacy Center four days after L.V. first told J.C. of the abuse.

L.V. told Skidmore that appellant asked L.V. if she wanted to stay up late and play the mommy

and daddy game. He told her to pull her pants down. She said no, so he pulled her pants and

underwear down. She grabbed a blanket, but he pulled it off and began to touch her private while

his pants were down and he touched his private. L.V. described appellant touching her private as

“he was touching with his hands and his hands felt weird and nasty and that he touched the inside

and he tried to spread it apart.” L.V. also said “it hurt.”

                                                 –4–
       To show L.V.’s testimony was undermined by “speculation and unreasonable evidence,”

appellant cites the lack of physical or medical evidence to substantiate the allegation that he caused

the penetration of L.V.’s sexual organ and the fact that L.V. did not tell J.C. or the police about

any penetration, but only discussed it days later during her forensic interview with Skidmore.

Appellant also contends the Kleenex box demonstration did not establish proof of penetration and

notes Skidmore responded “no” when defense counsel asked whether L.V. ever said appellant

“stuck his finger in her private part.”

       The jury was free to believe all or any part of the witnesses’ testimony, including the

testimony of L.V. See Clayton, 235 S.W.3d at 778; Villalon, 791 S.W.2d at 134. “We cannot

expect the child victims of violent crimes to testify with the same clarity and ability as is expected

of mature and capable adults” when conducting a sufficiency review. Villalon, 791 S.W.2d at 134.

Yet, L.V. clearly testified that appellant’s hand did “not always stay on the outside” of her private

and, using the Kleenex box, demonstrated how appellant spread her private apart “from the inside.”

L.V.’s testimony alone is sufficient to support appellant’s conviction. See CRIM. PROC. art.

38.07(a), (b)(1); Tear, 74 S.W.3d at 560. Moreover, Skidmore corroborated L.V.’s testimony.

Although Skidmore testified that L.V. had not used the words “stuck his finger in her private part,”

L.V. did say appellant “touched the inside and he tried to spread it apart.” The State was not

required to prove vaginal penetration, but only contact with L.V.’s sexual organ that “could

reasonably be regarded by ordinary English speakers as more intrusive than contact with outer

vaginal lips.”    See Vernon, 841 S.W.2d at 409-10; Karnes, 873 S.W.2d at 96; PEN. §

22.021(a)(1)(B)(i).

       Based on the record, we conclude a rational trier of fact could have found beyond a

reasonable doubt that appellant penetrated L.V.'s sexual organ with his finger. Accordingly, we




                                                 –5–
conclude there is legally sufficient evidence to support appellant’s conviction and overrule

appellant’s sole issue.

       We affirm the trial court’s judgment.




                                               /Ada Brown/
                                               ADA BROWN
                                               JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

161316F.U05




                                                –6–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ALEXANDER CARMOND, Appellant                         On Appeal from the Criminal District Court
                                                      No. 7, Dallas County, Texas
 No. 05-16-01316-CR         V.                        Trial Court Cause No. F-1511050-Y.
                                                      Opinion delivered by Justice Brown;
 THE STATE OF TEXAS, Appellee                         Justices Bridges and Boatright
                                                      participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 27th day of June, 2018.




                                                –7–